DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 1, para [0001], the status of 16/671,919 should be updated.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patton (US 8,851,800).
As to claim 20, Patton discloses a foundation support system comprising:
a pier system 22 configured to provide support beneath a foundation 24;

a heave plate 12 having a catch 26;
a support member 16 suspended from the catch and vertically aligned with the pier cap, the support member 16 having an extension portion 16 configured to move between a retracted position and an extended position,
wherein the extension portion 16 engages the pier cap when moved to the extended position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US 8,851,800) in view of Teague et al (US 9,708,788).
As to claim 1, Patton discloses a foundation support system comprising: a pier system 22 configured to provide support beneath a foundation 24; an adjustable pier cap 20 comprising: a cap plate 36 having a top surface opposite a bottom surface; and an extendable support portion (generally at 16) extending away from the top surface of the cap plate, wherein the extendable support portion 16 is configured to move between a retracted position and an extended position; and a heave plate 12, wherein the extendable support portion 16 is configured to engage the heave plate 12 when in the extended position.  
Patton does not disclose a first collar portion extending away from the bottom surface of the cap plate; a second collar portion configured to be coupled to the first collar portion.  
Teague et al discloses (see figure 8)  a pier cap 6 comprising first and second collar portions 20, 22 configured to be coupled together.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pier cap having first and second collar portions as taught by Teague et al, since doing so provides the expected benefit of coupling a pier cap to a pier system.
As to claim 2, Patton discloses  wherein the pier system 22 comprises a concentric pier system having a plurality of inner pier members 25 and a plurality of outer pier members 23, wherein the plurality of inner pier members and the plurality of outer pier members are stacked concentrically when assembled, wherein each inner pier member of the plurality of inner pier members vertically overlaps a respective outer pier member when assembled.
As to claim 3, Patton discloses the concentric pier system further comprising a pier base 21, the pier base 21 having a bottom pier surface and a cylindrical wall extending away from the bottom pier surface, a first diameter of the cylindrical wall being equal to a second diameter of the plurality of outer pier members, wherein a height of the cylindrical wall vertically spaces respective outer pier members from respective inner pier members to provide a vertical overlap between respective outer pier members and respective inner pier members.

As to claim 4, Patton discloses wherein the  extendable support portion comprises:
a cylindrical tube 34 having a first end opposite a second end, the first end affixed to the cap plate;
a threaded nut 32 affixed to the cylindrical tube proximate the second end; and
a threaded rod 30 configured to move through the threaded nut.
As to claim 5, Patton discloses a second nut 28 affixed to an exposed end of the threaded rod, wherein the second nut is spaced away from the exposed end.
As to claim 6, Patton discloses wherein the heave plate 12 includes central opening (i.e. opening of 26) aligned with the threaded rod.
As to claim 7, Patton discloses wherein the second nut 28 is capable of being spaced away from the exposed end of the threaded rod a distance equal to a thickness of the heave plate.
As to claim 8, Patton discloses wherein the extendable support portion 16 of the adjustable pier cap 20 is concentrically aligned with the pier system 22.
As to claim 12, Teague discloses wherein the first collar portion 22 and the second collar portion 20 define an enclosure when the second collar portion is coupled to the first collar portion.
As to claim 13, Teague discloses wherein the first collar portion 22 is welded to the bottom surface of the cap plate 24.

As to claim 14, Patton discloses an adjustable pier cap 20 comprising: a cap plate 36 having a top surface opposite a bottom surface;and an extendable support portion (generally at 16) extending away from the top surface of the cap plate, wherein the extendable support portion is configured to move between a retracted position and an extended position.
Patton does not disclose a first collar portion extending away from the bottom surface of the cap plate; a second collar portion configured to couple with the first collar portion. 
Teague et al discloses (see figure 8)  a pier cap 6 comprising first and second collar portions 20, 22 configured to be coupled together.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pier cap having first and second collar portions as taught by Teague et al, since doing so provides the expected benefit of coupling a pier cap to a pier system.
As to claim 15, Patton discloses  wherein the extendable support portion comprises: a tube 34 extending from the top surface of the cap plate to a terminal end, the terminal end having an opening; and an extension rod 16 received in the tube through the opening, the extension rod movable between a first position associated with the extendable support portion being in the retracted position and a second position associated with the extendable support being in the extended position.
As to claim 16, Patton discloses wherein the extendable support portion further comprises: the opening at the terminal end of the tube being a threaded opening 32; and the extension rod having threads 30 that engage the tube at the threaded opening. 

As to claim 17, Patton discloses wherein the terminal end of the tube comprises a threaded nut 28 fastened to, and concentrically aligned with, the tube.
As to claim 18, Teague discloses wherein the second collar portion 20 is removably coupled to the first collar portion 22.
As to claim 19, Teague discloses wherein the first collar portion 22 and a second collar portion 20, when coupled, define a cylindrical wall (see figures 4-8, cylindrical wall receives top of pier 18).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton in view of Teague as applied to claim 1 above, and further in view of Jones (US 5,800,094).
As to claim 9, Patton in view of Teague discloses all that is claimed except for the lift platform removably coupled to the adjustable pier cap.  Jones discloses a lift platform 50 that may be removably coupled and decoupled.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decouple a lift platform as disclosed by Jones, since doing so provides the expected benefit of coupling and decoupling a lifting assembly for a foundation support system.
As to claim 10, Jones also discloses wherein the lift platform 50 comprises a first plate (generally at 15) seated upon the cap plate and a second plate (generally at 19) seated upon the first plate.
As to claim 11, Jones also discloses a first lifting mechanism 40 positioned on the lift platform on a first side of the adjustable pier cap and a second lifting mechanism 40 positioned on the lift platform on a second side of the adjustable pier cap.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL